Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9 and 16 are independent.  The independent Claims and some of the dependent Claims have been amended.  
This Application was published as U.S. 20200098384.  
Priority 20 September 2018.
Response to Amendments
Objection to Claims 1, 9, and 16 for informalities are withdrawn in view of the amendments to these Claims.
Allowable Subject Matter
Pending Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the features of the independent Claims that are directed to the detecting of a pulmonary condition by the use of a PDA, that belongs to and is used by a single patient, and where all the various steps of the Claims rely on the collection of speech by the PDA from the same single user and subsequent update of the detection model based on further speech from the same single user where the model is only some selected ones of the Commands issued by the user to the PDA and updated by the detection of further Commands by the same use to the same PDA as reflected in the language of the Claims where only a limited set of commands used by the PDA and spoken by the owner/user of the PDA are selected based on the particular characteristics of the sound (shimmer and jitter) of the command phrase when spoken, were not found in the prior art considering all of the limitations of the independent Claims and the independent Claims as a whole.
1.  A method for pulmonary condition monitoring, comprising: 
receiving initial phrase criteria comprising jitter or shimmer for selecting uttered phrases meeting the initial phrase criteria; 
selecting, a phrase from an utterance of a user of an electronic device during interaction with a voice assistant of the electronic device, the selection being based on using the received initial phrase criteria and the electronic device is a personal electronic device of the user; 
generating a phrase bank for the user and storing the selected phrase from the utterance in the phrase bank; 
training a baseline model using the stored selected phrase from the phrase bank, wherein the selected phrase is a voice assistant command for the personal voice assistant; 
capturing, by the baseline model, correlation and dependencies between one or more speech features and the stored selected phrase for one or more pulmonary conditions; 
(training of the model /\)
(use of the trained model \/)

identifying at least one speech feature that is associated with the one or more pulmonary conditions within the spotted phrase; 
determining a pulmonary condition for the user based on analysis of the at least one speech feature; and 

model training (update of trained model)
updating the baseline model based on capturing the correlation and dependencies between the at least one feature and the additional utterance for the determined pulmonary condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
Refer to the prosecution record.
A paper was disclosed with the most recent IDS submission:  “NATHAN, V., et al, “Assessment of Chronic Pulmonary Disease Patients Using Biomarkers from Natural Speech Recorded by Mobile Devices,” 20719 IEEE 16th international Conference on Wearable and Implantable Body Sensor Networks (BSN), 19 May 2019, pp. 1-4, IEEE United States.  Nathan teaches that speech recorded by the mobile devices of 131 subjects was collected and evaluated according to shimmer and jitter and used to detect pulmonary diseases including COPD.
Nathan does not teach that the speech that is collected is limited to certain commands that are selected according to shimmer and jitter characteristics and it does not teach that the mobile device of one single patient is used to train a personal model for this particular patient.
Claims of the instant Application put together a specific tool that is built based on known relationships between the effect of pulmonary disease on speech and on particular characteristics of speech.

The instant Application establishes a contrast between collecting Command words directed at a PDA as the words to be used for detecting the pulmonary condition of a particular user of the PDA and passive collection of voice of the same user.  [0032] – [0034].  Accordingly to the instant Application, Commands are not private, are few, and are usually uttered close to the PDA and therefore may have less noise associated with the audio.  Thus, the use of a PDA is key in this Application because the “phrase bank/dictionary,” that is used for Word Spotting, is made up from the Commands used for functions of the PDA and because the use of PDA makes the training possible for variations of these same commands as spoken by the particular patient who owns and uses the PDA.  See [0054] that says because the number of COMMANDS is limited, the system is TRAINED to store the variations of the COMMAND as pronounced by the patient who owns and uses the PDA.  There is one person with his personal device which is getting trained to detect the variations of his voice based only on the commands that he issues to the device and determining whether this one particular person is suffering a pulmonary condition or not.  Additionally, only some of the command words are selected for training of the model and detection of the pulmonary conditions and those are the ones that satisfy a certain shimmer and jitter characteristics criteria.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“In electronics and telecommunications, jitter is the deviation from true periodicity of a presumably periodic signal, often in relation to a reference clock signal. In clock recovery applications it is called timing jitter.[1] Jitter is a significant, and usually undesired, factor in the design of almost all communications links.”  Wikipedia, 16:20, 28 December 2017‎.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659